  Case 14-31651         Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36                Desc Main
                                    Document     Page 1 of 10


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re                                         )     Chapter 7
                                              )
    CHUNTA N. HARRIS,                         )     Case No. 14-31651
                                              )
                                 Debtor.      )     Hon. Pamela S. Hollis

  COVER SHEET FOR FIRST AND FINAL APPLICATION FOR ALLOWANCE AND
   PAYMENT OF COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
          FIGLIULO & SILVERMAN, P.C. AS TRUSTEE’S COUNSEL
                         (Local Rule 5082-1(A))

Name of Applicant:                                Figliulo & Silverman, P.C.
Authorized to Provide Professional                Michael K. Desmond, not individually but as
Services to:                                      Chapter 7 Trustee for the Estate of Chunta N.
                                                  Harris


Date of Order Authorizing Employment:             August 3, 2017 [Dkt. No. 26] retroactive to August
                                                  28, 2014
Period of Which Compensation is Sought:           July 11, 2017 through September 25, 2018
                                                  (allowance and payment)
Amount of Fees Sought:                            $5,942.50
Amount of Expenses Sought:                        $14.56
This is a(n):     Interim Application:                     Final Application:    X

If this is not the first application filed herein by this professional, disclose as to all prior fee
applications:
                   Period           Total Requested              Total Allowed         Fees & Expenses
 Date Filed       Covered          (Fees & Expenses)           (Fees & Expenses)       Previously Paid
None

Dated: October 23, 2018                              Respectfully submitted,

                                                     FIGLIULO & SILVERMAN, P.C.

Michael K. Desmond (IL #6208809)                     By: /s/ Michael K. Desmond
FIGLIULO & SILVERMAN, P.C.
Ten South LaSalle Street, Suite 3600
Chicago, IL 60603
(312) 251-4600
  Case 14-31651       Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36           Desc Main
                                  Document     Page 2 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re                                     )     Chapter 7
                                          )
    CHUNTA N. HARRIS,                     )     Case No. 14-31651
                                          )
                               Debtor.    )     Hon. Pamela S. Hollis

        FIRST AND FINAL APPLICATION FOR ALLOWANCE AND PAYMENT OF
             COMPENSATION AND REIMBURSEMENT OF EXPENSES OF
               FIGLIULO & SILVERMAN, P.C., AS TRUSTEE’S COUNSEL

         Michael K. Desmond and the law firm of Figliulo & Silverman, P.C., collectively

(“F&S”), counsel to Michael K. Desmond, not individually but as Chapter 7 Trustee (the

“Trustee”) for the bankruptcy estate ( the “Estate”) of Chunta N. Harris (the “Debtor”), pursuant

to Sections 330 and 331 of Title 11 of the United States Code (the “Bankruptcy Code”), Rule

2016(a) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local Rule

5082-1 of the Bankruptcy Court for the Northern District of Illinois (the “Local Rules”) requests

the entry of an order allowing and paying its first and final application for an award of

compensation and reimbursement of expenses in the above-captioned case (the “Application”).

         In its Application, F&S requests allowance and payment of final compensation of

$5,942.50 for 16.2 hours of legal services rendered to the Trustee during the period July 11, 2017

through September 25, 2018 (the “Application Period”). In support of its Application, F&S

states as follows:

                                    JURISDICTION AND VENUE

         1.    This Court has jurisdiction to consider this Application pursuant to 28 U.S.C. §§

157 and 1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.    This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (B), and (M).
  Case 14-31651       Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36           Desc Main
                                  Document     Page 3 of 10


       3.      The statutory predicates for the relief requested herein are Sections 330 and 331

of the Bankruptcy Code, Bankruptcy Rule 2016(a), and Local Rule 5082-1.

                                        BACKGROUND

       4.      On August 28, 2014 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”) in the U.S.

Bankruptcy Court for the Northern District of Illinois, Eastern Division (the “Bankruptcy

Court”), thereby commencing the above-entitled case and creating the Debtor’s estate.

       5.      Michael K. Desmond is the duly appointed and qualified Chapter 7 Trustee

(“Trustee”).

       6.      On October 15, 2014, the Trustee conducted a meeting of creditors in this case

pursuant to Section 341 of the Bankruptcy Code (the “341 Meeting”).

       7.      On Schedule B, Debtor listed a pending personal injury claim arising out of a car

accident as an asset of unknown value (the “Lawsuit”).

       8.      Prior to the Petition date, the Debtor retained attorney John Budin to represent her

in the personal injury action.

       9.      On July 20, 2017, the Bankruptcy Court entered an order authorizing the Trustee

to retain attorney John Budin as Special Counsel, retroactive to August 28, 2014, to represent the

Estate in connection with the personal injury action. [Dkt. No. 24].

       10.     On July 18, 2017, the Trustee filed a motion with this Court seeking to retain F&S

as counsel to represent the Trustee in this bankruptcy case. On August 3, 2017, the Court

entered the Order granting Trustee’s Application for Authority to Employ F&S [Dkt. 26]

retroactive to August 28, 2014, on the terms and conditions set forth in the motion. A true and

correct copy of the Court’s August 3, 2017 order is attached hereto as Exhibit A.




                                                 2
  Case 14-31651       Doc 34    Filed 10/23/18 Entered 10/23/18 14:04:36            Desc Main
                                 Document     Page 4 of 10


         11.   As set forth in the application, F&S is entitled to receive compensation on an

hourly basis, which, as set forth in the application, are F&S’s standard and customary hourly

rates for work of this nature. Additionally, as set forth in the application, F&S is entitled to

recover all expenses incurred in connection with its representation of the Trustee, including, but

not limited to such expenses as filing fees, expert witness fees, deposition costs, transcripts,

travel costs, copying costs, and courier charges. F&S’s expenses will be reimbursed by the

Debtor’s bankruptcy estate out of the general funds of the Estate subject to approval of this

Court.

                        LEGAL SERVICES PERFORMED BY F&S

         12.   Legal services performed by F&S consisted primarily of researching and

managing litigation pertaining to the pre-petition personal injury lawsuit filed by the Debtor.

F&S oversaw the litigation, worked with special counsel to negotiate settlement on behalf of the

Trustee, and managed issues related to this Estate. F&S filed a motion to employ special

counsel, filed a motion to approve settlement, and managed issues relating to the Estate. By this

Application, F&S seeks allowance and payment of final compensation of $5,942.50 for 16.2

hours of legal services rendered to the Trustee during the Application Period.

         13.   In light of the number of hours spent by F&S rendering legal services to the

Trustee in this case and the amount recovered on behalf of the Estate, F&S submits that the

amount sought for payment in this Application is fair and reasonable.

         14.   Pursuant to Local Rule 5082-1(C), F&S has attached hereto as Exhibit B its

detailed time records setting forth the date the work was performed, the attorney performing the

work, a brief statement of the nature of the work, and the time expended and fee charged for the

work described in the entry.




                                                3
  Case 14-31651        Doc 34    Filed 10/23/18 Entered 10/23/18 14:04:36           Desc Main
                                  Document     Page 5 of 10


       15.      Accordingly, pursuant to Local Rule 5082-1(B)(2), F&S seeks the allowance and

payment of compensation of $5,942.50 for the legal services rendered to the Trustee during the

Application Period.

                                   NARRATIVE SUMMARY
                                    (LOCAL RULE 5082-1(B))

       16.      Local Rule 5082-1(B)(1)(a) – During the Application Period, F&S performed a

variety of services on the Trustee’s behalf, which have been categorized into principal activities.

A summary list of these principal activities and the total compensation requested in connection

with each is as follows:

Task                                                  Hours          Fees

Retention of Professionals                            3.5            $1,050.00

Settlement of Personal Injury Claim                  11.3            $4,332.50

Application for Compensation                          1.4            $ 560.00

                       Total                         16.2            $5,942.50

       17.      Local Rule 5082-1(B)(1)(b) – Narrative summaries of F&S’s principal activities

follow, including details as to individual tasks performed within each activity:

             (a) Retention of Professionals - The services under this task primarily consisted of
                 drafting and filing motions to employ special counsel and bankruptcy counsel. In
                 connection with these services, F&S expended 3.5 hours and incurred $1,050.00
                 in fees during the Application Period.
             (b) Motion to Approve Settlement - The services under this task consisted of
                 reviewing and negotiating a settlement proposal, negotiating medical liens
                 associated therewith, preparing a motion to approve settlement for the personal
                 injury claim and appearing in court for hearing on the motion to approve
                 settlement. In connection with these services, F&S expended 11.3 hours and
                 incurred $4,332.50 in fees during the Application Period.
             (c) Application for Compensation – The services under this task consisted of
                 preparation of this Application in connection with the Trustee’s Final Report in
                 this case. In connection with these services, F&S expended 1.4 hours and
                 incurred $560.00 in fees during the Application Period.



                                                 4
  Case 14-31651       Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36          Desc Main
                                  Document     Page 6 of 10


       18.     Local Rule 5082-1(B)(1)(c) – By this Application, F&S seeks compensation of

$560.00 for 1.4 hours of legal services in connection with the preparation of this Application.

       19.     Local Rule 5082-1(B)(1)(d) – A chart listing the name and position of each

person with F&S who performed work on each task and activity, the approximate hours worked,

and the total compensation sought for each person’s work is attached as Exhibit C.

       20.     Local Rule 5082-1(B)(1)(e) – The chart attached as Exhibit D also sets forth the

hourly rate for each professional and paraprofessional for whom compensation is requested, with

the total number of hours expended by each person and the total compensation sought for each.

       21.     Local Rule 5082-1(B)(1)(f) – This is the first and final Application filed by F&S

for compensation and reimbursement of expenses.

       22.     Local Rule 5082-1(B)(1)(g) – F&S seeks the reimbursement of actual and

necessary out-of-pocket expenses totaling $14.56.      Invoices evidencing these expenses are

attached hereto as Exhibit E.

       23.     All of the expenses for which F&S seeks reimbursement were actually incurred

by F&S, were necessary for the proper representation of the Trustee in this case, and were

specifically allocated to the Trustee’s case. None of the expenses represents general overhead or

other expenses unrelated to this case.

       24.     Local Rule 5082-1(B)(2) – F&S seeks the allowance and payment of

compensation of $5,942.50 for 16.2 hours of legal services rendered to the Debtor and

reimbursement of expenses of $14.56 incurred in connection with those services during the

Application Period.

                          DETAILED STATEMENT OF SERVICES
                                   (LOCAL RULE 5082-1(C))

       25.     The Bankruptcy Rules require “[a]n entity seeking interim or final compensation


                                                5
  Case 14-31651       Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36            Desc Main
                                  Document     Page 7 of 10


for services, or reimbursement of necessary expenses, from the estate [to] file an application

setting forth a detailed statement of (1) the services rendered, time expended and expenses

incurred, and (2) the amounts requested.” Fed. R. Bankr. P. 2016(a). The Local Rules permit

“[t]he applicant’s detailed time records [to] constitute the detailed statement required by Fed. R.

Bankr. P. 2016(a). Such statement must be divided by task and activity to match those set forth

in the narrative description. Each time entry must state: (1) the date the work was performed, (2)

the name of the person performing the work, (3) a brief statement of the nature of the work, (4)

the time expended on the work in increments of tenth of an hour, and (5) the fee charged for the

work described in the entry.” Local R. 5082-1(C).

       26.     The time detail attached as Exhibit B comply with the requirements of

Bankruptcy Rule 2016(a) and Local Rule 5082-1(C), because all time is divided by tasks and

activities that match the narrative descriptions in this Application, and all time entries state the

date of the work, name of person performing the work, a brief description of the nature of the

work, the time expended on the work in increments of tenth of an hour, and the fee charged for

the work described.



                                      BASIS FOR RELIEF

       27.     Pursuant to Sections 330 and 331 of the Bankruptcy Code and the generally

applicable criteria with respect to time, nature, extent, and value of services performed, all of

F&S’s services are compensable and the compensation requested is fair and reasonable. All of

the legal services performed by F&S during the Application Period were required for the proper

representation of the Trustee in this bankruptcy case.




                                                 6
  Case 14-31651        Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36            Desc Main
                                   Document     Page 8 of 10


          28.   The compensation sought by F&S in this Application is for ordinary and

necessary services rendered to the Trustee, and the fees sought are reasonable.

          29.   In light of the number of hours spent by F&S rendering legal services to the

Trustee in this case and the amount recovered on behalf of the estate, F&S submits that the

amount sought for payment in this Application is fair and reasonable.

          30.   F&S prepared this Application in accordance with the guidelines established by

Bankruptcy Rule 2016, Local Rule 5082-1, and this Court. In addition to services provided

directly for the benefit of the Estate, F&S is also entitled to receive compensation for the

preparation of this Application. Pettibone, 74 B.R. at 304.

          31.   Although the Court has discretion in reviewing a fee petition, it should exercise its

discretion with care and fairness in order to promote the goal of inducing competent and capable

attorneys to practice in the bankruptcy court. See Pettibone, 74 B.R. at 306. F&S has at all times

acted specifically in the best interests of the Estate. All services performed by F&S and all

expenses incurred were reasonable and necessary and for the benefit of the Debtor’s bankruptcy

estate.

          32.   F&S has not entered into an agreement or understanding of any kind, expressed or

implied, with any entity to share in its compensation received or to be received by F&S for

services rendered to the Trustee in this case.

                                             NOTICE

          33.   F&S has provided at least twenty-one days’ notice of this Application to all

parties registered with CM/ECF in this case, including Debtor, Debtor’s counsel, and the Office

of the United States Trustee. Additionally, F&S has served a Notice of Hearing on this




                                                  7
  Case 14-31651        Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36          Desc Main
                                   Document     Page 9 of 10


Application along with a Notice of Hearing on the Trustee’s Final Report by first class U.S. mail

on all creditors who have filed claims in this case.

         WHEREFORE, Figliulo & Silverman, P.C. respectfully requests that this Court enter an

order:

         (a)    Granting the relief requested in this Application;

         (b)    Granting F&S’s request to limit notice as set forth above and finding that the
                Notice of the Hearing on this Application was sufficient;

         (c)    Allowing F&S final compensation in the amount of $5,942.50 for the legal
                services to the Trustee between July 11, 2017 through September 25, 2018;

         (d)    Allowing final reimbursement of expenses in the amount of $14.56;

         (e)    Authorizing and directing the Trustee to pay to F&S $5,942.50 as compensation
                for the legal services rendered to the Trustee, and reimbursement of expenses in
                the amount of $14.56 between July 11, 2017 through September 25, 2018; and

         (f)    Granting such other relief as this Court deems necessary or appropriate.


Dated: October 23, 2018                       Respectfully submitted,


                                              FIGLIULO & SILVERMAN, P.C.


                                              By: /s/ Michael K. Desmond




Michael K. Desmond (IL #6208809)
FIGLIULO & SILVERMAN, P.C.
Ten South LaSalle Street, Suite 3600
Chicago, Illinois 60603
(312) 251-4600




                                                  8
  Case 14-31651      Doc 34     Filed 10/23/18 Entered 10/23/18 14:04:36           Desc Main
                                 Document     Page 10 of 10


                                CERTIFICATE OF SERVICE

       The undersigned attorney states that on October 23, 2018 a copy of the attached FIRST
AND FINAL APPLICATION FOR ALLOWANCE AND PAYMENT OF
COMPENSATION AND REIMBURSEMENT OF EXPENSES OF FIGLIULO &
SILVERMAN, P.C. AS TRUSTEE’S COUNSEL will be served on all counsel listed below in
accordance with the General Order on Electronic Case Filing and subject to the provisions of
Fed. R. Civ. P. 5(b)(3), the Notice of Electronic Filing that is issued through the court's
Electronic Case Filing System will constitute service under Fed. R. Civ. P. 5(b)(2)(D) and Fed.
R. Crim. P. 49(b) as to all Filing Users in a case assigned to the court's Electronic Case Filing
System. I also served the Debtor by placing a copy of same in the U.S. Mail at 10 S. LaSalle St.,
Chicago, IL 60603 before 5:00 p.m., proper postage prepaid.

         And I hereby further certify that on October 23, 2018, I served the Notice of Hearing on
this First and Final Application along with a Notice of Hearing on the Trustee’s Final Report by
first class U.S. mail upon those named on the Manual Service List including all creditors who
filed claims below, by depositing a copy of same in the U.S. Mail before 5:00 p.m., proper
postage prepaid.

                                                       /s/ Michael K. Desmond

SERVICE LIST
Mailing Information for Case 14-31651        Electronic Mail Notice List

   •   Michael K Desmond mkd.trustee@fslegal.com, IL23@ecfcbis.com
   •   Michael K Desmond mdesmond@fslegal.com, dorisbay@fslegal.com
   •   David Gallagher dgallagher@uprightlaw.com, dgallagher@lawsolutionsbk.com,
       notices@lawsolutionsbk.com
   •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov

MANUAL NOTICE LIST

Chunta N. Harris
1120 E. Bowen Rd, Apt 3
Chicago, IL 60657
 (Debtor)

CREDITORS WHO FILED CLAIMS

Navient Solutions, LLC on behalf of                 LVNV Funding LLC its successors and assigns
Dept. of Education Loan Services                    As assignee of MCI Communications Services
P.O. Box 9635                                       Resurgent Capital Services
Wilkes-Barre, PA 18773-9635                         P.O. Box 10587
Claimant #1                                         Greenville, SC 29603-0587
                                                    Claimant #2




                                                9
